ORDER
HARRIS J. RAKOV of MAHWAH, who was admitted to the bar of this State in 1969, having been convicted of five counts of income tax evasion in violation of 26 U.S.C.A. 7201, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), HARRIS J. RAKOV is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, *557effective immediately and until the further order of this Court; and it is further
ORDERED that HARRIS J. RAKOV be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that HARRIS J. RAKOV comply with Rule 1:20-20 dealing with suspended attorneys.